Citation Nr: 0610462	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  01-08 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed left hip 
disorder, to include as secondary to the service-connected 
lumbar myositis.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a skin rash.  

3.  Entitlement to a temporary total rating based on 
convalescence from left hip surgery, pursuant to the 
provisions of 38 C.F.R. § 4.30 (2005).  






REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  

The case initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
March 2001 and December 2002.  

The Board remanded this case for additional development in 
January 2005.  

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for a skin 
rash and a temporary total rating based on convalescence from 
left hip surgery are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected low back disability is shown as likely 
as not to have been productive of a limp that aggravated his 
left hip degenerative disease process.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
left hip disability by a degenerative process is proximately 
due to or the result of the service-connected lumbar 
myositis.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken hereinbelow, no further assistance in developing 
the facts pertinent to this limited matter is required at 
this time.  

Also, as noted, the veteran has a pending request for a VA 
Travel Board hearing.  The action hereinbelow constitutes a 
full grant of the issue addressed in that section.  
Accordingly, the veteran will not be prejudiced by this 
favorable action.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the veteran testified during his July 2004 
hearing that service connection should be established for his 
claimed left hip disorder because this disorder is located in 
roughly the same anatomical area as the service-connected low 
back disorder.  

A review of the claims file reflects that the veteran was not 
specifically treated for a diagnosed left hip disorder in 
service, although it was noted in August 1945 that he 
"[r]effused to flex body on hips" because of pain in the 
back region.  

Subsequent to service, the veteran was first treated for hip 
complaints in September 2000.  The X-ray studies from that 
month were positive for degenerative joint disease of the 
left hip.  He reported pain radiating to the left leg during 
a January 2001 VA general medical examination.  

In February 2002, the vetera began VA treatment for 
degeneration of the left hip.  The X-ray studies revealed 
near complete destruction of the left femoral head and 
femoral neck, with a lytic process also seen involving the 
left acetabulum.  

There was also evidence of protrusio acetabuli.  These 
findings and the time course of their appearance, as compared 
to studies in September 2000, were noted to be consistent 
with a rapidly progressing infection.  

The veteran underwent a left hip total hip arthroplasty in 
May 2002 and the surgical report indicates severe 
degeneration of the femoral head and neck and bone loss of 
the superior acetabulum.  The report also indicates, however, 
that two needle biopsies had not been indicative of 
infection.  

In June 2005, the veteran underwent a VA examination with a 
physician who reviewed the claims file.  

This doctor rendered an impression of status post left hip 
arthroplasty for hip osteoarthritis, "which at least as 
likely as not [was] related to his service-connected lumbar 
myositis with long-standing limp."  

Following an RO request, the examiner clarified his opinion 
in a September 2005 addendum.  The examiner noted that it was 
"certainly consistent" that if the veteran had a history of 
limping on his left side and left hip, reportedly in the 34 
years prior to 1980, he would develop arthritis and 
degeneration of the left hip joint as a result of this limp.  

The examiner also indicated that there was no independent 
confirmation of a primary hip problem or injury or 
independent confirmation of a limp for the reported 34-year 
period.  

However, based on the available information, the examiner 
concluded that if the veteran "walked with a limp because of 
his back for 34 years leading up to 1980 with resulting left 
hip pain without injury or direct trauma to the hip, it [was] 
certainly consistent with the hip pain being related to the 
limp, i.e., being related to the myositis."  

In summary, the aforementioned VA doctor's opinions support 
the veteran's contention that his low back disorder and 
resultant limp contributed to cause his current left hip 
disorder.  38 C.F.R. § 3.310(a).  

While the doctor relied to some extent on the veteran's 
reported history of a long-standing limp due to his service-
connected low back disorder, the doctor accepted this history 
after reviewing the claims file and noting the absence of a 
documented intervening left hip injury.  

Accordingly, the Board accepts this opinion as having 
substantial probative value, as it is based on a review of 
the medical evidence of record.  But see Miller v. West, 11 
Vet. App. 345, 348 (1998) (bare conclusions, even those made 
by medical professionals, which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

In view of 38 C.F.R. § 3.310(a), this evidence supports the 
grant of service connection on a secondary basis for the 
claimed left hip disorder.  

This determination constitutes a full grant of the benefit 
sought on appeal as to this particular matter.  




ORDER

Secondary service connection for a left hip degenerative 
process is granted.  



REMAND

In July 2004, the veteran appeared at a hearing with an 
acting Veterans Law Judge who is no longer employed by the 
Board.  

In response to a March 2006 letter, the veteran informed the 
Board that he wished to exercise his right to appear at a 
further hearing before a Veterans Law Judge at the RO.  See 
Bernard v. Brown, 4 Vet. App. at 393 (citing 38 U.S.C.A. 
§ 7104(a) (West 2002) (a claimant has right to a hearing 
before the issuance of a Board decision); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.704 (2005)).  

Therefore, in order to fully and fairly adjudicate the two 
issues remaining in the veteran's appeal, this case is 
REMANDED to the RO for the following action:

The RO should take appropriate steps to 
schedule the veteran for a hearing before 
a Veterans Law Judge at the RO in 
Columbia, South Carolina as soon as such 
a hearing is practically possible.  The 
RO should undertake all indicated 
development based on the veteran's 
response.  

Thereafter, indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


